UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-13585 CoreLogic, Inc. (Exact name of registrant as specified in its charter) Delaware 95-1068610 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4 First American Way, Santa Ana, California 92707-5913 (Address of principal executive offices) (Zip Code) (714) 250-6400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reportingcompany o 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports to be filed by Section 12,13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On April 28, 2011 there were 109,155,731 shares of common stock outstanding. 2 CoreLogic, Inc. INFORMATION INCLUDED IN REPORT PartI: Financial Information 4 Item 1. Financial Statements (unaudited) 4 A. Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 4 B. Condensed Consolidated Statements of Income for the three months ended March31, 2011 and2010 5 C. Condensed Consolidated Statements of Comprehensive Income for the three months ended March31, 2011 and 2010 6 D. Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 7-8 E. Condensed Consolidated Statement of Equity for the three months ended March31, 2011 9 F. Notes to Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 40 Part II: Other Information 40 Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 5. Other Information 42 Item 6. Exhibits 42 3 Table of Contents PART I: FINANCIAL INFORMATION Item 1.Financial Statements. CoreLogic, Inc. Condensed Consolidated Balance Sheets (unaudited) March 31, December 31, (in thousands, except per share value) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable (less allowance for doubtful accounts of $22,540 and $27,512 in 2011 and 2010, respectively) Prepaid expenses and other current assets Income tax receivable, net Deferred tax assets, current Marketable securities Due from First American Financial Corporation (“FAFC”), net — Total current assets Property and equipment, net Goodwill Other identifiable intangible assets, net Capitalized data and database costs, net Investment in affiliates Deferred income tax assets, long-term Other assets Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable and accrued expenses $ $ Accrued salaries and benefits Deferred revenue, current Mandatorily redeemable noncontrolling interests — Current portion of long-term debt Due to FAFC, net — Total current liabilities Long-term debt, net of current portion Deferred revenue, net of current portion Deferred income tax liabilities Other liabilities Total liabilities Equity: CoreLogic, Inc.’s (CLGX) stockholders’ equity: Preferred stock, $0.00001 par value; 500 shares authorized, no shares issued or outstanding — — Common stock, $0.00001 par value; 177,531 and 178,363 shares authorized; 114,969 and 115,499 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively 1 1 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total CLGX’s stockholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ See notes to condensed consolidated financial statements. 4 Table of Contents CoreLogic, Inc. Condensed Consolidated Statements of Income (unaudited) For the Three Months Ended March 31, (in thousands, except per share amounts) Operating revenue $ $ External cost of revenue Salaries and benefits Other operating expenses Depreciation and amortization Total operating expenses Income from operations Interest (expense) income: Interest income Interest expense ) ) Total interest (expense), net ) ) Gain on investment and other income Income from continuing operations before equity in earnings of affiliates and income taxes Provision for income taxes Income from continuing operations before equity in earnings of affiliates Equity in earnings of affiliates, net of tax Income from continuing operations Income from discontinued operations, net of tax — Net income Less: Net income attributable to noncontrolling interests Net income attributable to CLGX $ $ Amounts attributable to CLGX stockholders: Income from continuing operations $ $ Income from discontinued operations, net of tax — Net income $ $ Basic income per share: Income from continuing operations attributable to CLGX stockholders $ $ Income from discontinued operations attributable to CLGX stockholders, net of tax — Net income attributable to CLGX $ $ Diluted income per share: Income from continuing operations attributable to CLGX stockholders $ $ Income from discontinued operations attributable to CLGX stockholders, net of tax — Net income attributable to CLGX $ $ Weighted-average common shares outstanding: Basic Diluted See notes to condensed consolidated financial statements. 5 Table of Contents CoreLogic, Inc. Condensed Consolidated Statements of Comprehensive Income (unaudited) For the Three Months Ended March 31, (in thousands) Net income attributable to CLGX $ $ Other comprehensive income (loss), net of tax: Unrealized loss on securities ) ) Unrealized gain on interest rate swap — Foreign currency translation adjustments ) Supplemental benefit plans adjustment ) ) Reclassification of unrealized gain on marketable equity security upon sale of related investment, net of tax ) — Total other comprehensive loss, net of tax ) ) Comprehensive income Less:Comprehensive loss attributable to the noncontrolling interests — ) Comprehensive income attributable to CLGX $ $ See notes to condensed consolidated financial statements. 6 Table of Contents CoreLogic, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) For the Three Months Ended March 31, (in thousands) Cash flows from operating activities: Net income $ $ Income from discontinued operations — Income from continuing operations $ $ Adjustments to reconcile (loss) income from continuing operations to net cash provided by operating activities: Depreciation and amortization Provision for bad debt and claim losses Stock-based compensation Equity in earnings of affiliates, net of taxes ) ) Deferred income tax 1 Net realized investment gains ) ) Change in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) ) Accounts payable and accrued expenses ) Deferred income ) ) Due to FAFC ) Income tax accounts Dividends received from investments in affiliates Other assets and other liabilities ) ) Net cash provided by operating activities - continuing operations Net cash used in operating activities - discontinued operations — ) Total cash provided by (used in) operating activities $ $ ) Cash flows from investing activities: Purchase of redeemable noncontrolling interests ) ) Purchase of subsidiary shares from and other decreases in noncontrolling interests — ) Purchases of capitalized data ) ) Purchases of property and equipment ) ) Cash paid for acquisitions, net of cash acquired ) — Purchases of investments in affiliates ) — Purchases of investments ) — Proceeds from maturities of debt securities — Proceeds from sale of investments Net cash used in investing activities - continuing operations ) ) Net cash used in investing activities - discontinued operations — ) Total cash used in investing activities $ ) $ ) Cash flows from financing activities: Proceeds from long-term debt — Repayment of long-term debt ) ) Proceeds from issuance of stock related to stock options and employee benefit plans Share repurchase ) — Distribution to noncontrolling interests ) ) Cash dividends — ) Tax benefit related to stock options Net cash used in financing activities - continuing operations ) ) Net cash provided by financing activities - discontinued operations — Total cash used infinancing activities $ ) $ ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Change in cash and cash equivalents - discontinued operations — Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. 7 Table of Contents CoreLogic, Inc. Condensed Consolidated Statements of Cash Flows (continued) (unaudited) For the Three Months Ended March 31, (in thousands) Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid income taxes $ $ Cash refunds received income taxes $ $ Non-cash financing activities: Adjustment of carrying value of mandatorily redeemable noncontrolling interest $ ) $ Non-cash investing activities: Note payable issued for the acquisition of investment in affiliate $ $
